Citation Nr: 1820127	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-36 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for ureterolithiasis, claimed as recurrent kidney stones, with a noncompensable evaluation prior to November 21, 2014, and a 30 percent evaluation thereafter.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By way of background, the Veteran was originally granted service connection for his ureterolithiasis disability effective from October 1, 1994, the day after he retired from active military service, and was awarded a noncompensable evaluation.   In September 2010, the Veteran filed a claim for an increased rating for that ureterolithiasis disability.

During the pendency of this appeal, the Veteran was granted an increased rating in April 2015 for his ureterolithiasis disability, effective from November 21, 2014 with a compensable evaluation of 30 percent.  The grant of an increased or additional rating for the same disability during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  A transcript of the hearing has been associated with the claims file.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Medical records indicate the Veteran is unemployed, and thus a claim for TDIU is inferred from the record.  In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991).  Further, while TDIU is part of this decision and remand, there is no lay or medical evidence that the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The issues of an increased rating for ureterolithiasis and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period from September 3, 2010 forward up to November 21, 2014, the Veteran's ureterolithiasis was manifested by recurrent kidney stone formation requiring diet therapy and drug therapy, and included invasive or non-invasive procedures zero to one time a year. 


CONCLUSION OF LAW

For the period from September 3, 2010 forward to November 21, 2014, the criteria for an increased rating of 30 percent for ureterolithiasis are more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.115, 4.115a, 4.115b, Diagnostic Code 7510 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert. denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board considers not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C. § 1155 (2012); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Ureterolithiasis -Legal Standards

The Veteran's kidney stone disability is currently assigned a noncompensable evaluation from October 1, 1994 to November 21, 2014, and a compensable evaluation of 30 percent from November 21, 2014 forward, under 38 C.F.R. § 4.115b, Diagnostic Code 7510.  The date of claim for this increased rating claim is September 3, 2010, which establishes the period under appeal.

Under either DC 7508, nephrolithiasis, or DC 7510, ureterolithiasis, a 30 percent evaluation is warranted if there is recurrent kidney stone formation requiring (1) diet therapy, (2) drug therapy, and/or (3) invasive or non-invasive procedures more than two times per year. Otherwise, the diagnostic codes instruct the evaluation to occur under DC 7509. 38 C.F.R. § 4.115b , DC 7508, 7509, 7510.

 Under DC 7509, a 10 percent evaluation is assigned when there is only an occasional attack of colic, not infected and not requiring catheter drainage. A 20 percent evaluation is contemplated for frequent attacks of colic, requiring catheter drainage. A 30 percent evaluation is warranted for frequent attacks of colic with infection (pyonephrosis), kidney function impaired. Severe hydronephrosis or ureterolithiasis is to be rated as renal dysfunction. 38 C.F.R. § 4.115b , DCs 7509 and 7510; see also 38 C.F.R. § 4.115a  (setting forth the criteria for rating renal dysfunction from 0 to 100 percent).

Renal dysfunction is evaluated under 38 C.F.R. § 4.115a. A 30 percent evaluation is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101. A 60 percent evaluation is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101. 38 C.F.R. § 4.115a. An 80 percent evaluation is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. The highest evaluation of 100 percent is assigned in situations requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 38 C.F.R. § 4.115a.

The Veteran has a long history of recurring kidney stones, going back to his active service.  Per his private urologist, who provided a November 2014 statement for the claims file, the Veteran has had seven different instances of passing kidney stones, starting on active duty in April 1978, with the most recent being July 2013.  The urologist noted the Veteran required surgery for a kidney stone episode in April 2011, and that he has been on medication to mitigate recurrences and residuals of his kidney stone episodes.  This urologist noted also that the Veteran has been placed on a "stone" diet to mitigate against future kidney stone episodes.

VA urology treatment notes for the Veteran as far back as August 31, 2010 show VA's continuing treatment of the Veteran's kidney stone episodes and residuals, to include treatment with drug therapy.  The August 31, 2010 note, which mentioned the Veteran had two stones in his right kidney and one in his left, indicates the Veteran attempted terazosin and Flomax but could not tolerate either medication.  The VA physician noted the Veteran would be placed on potassium citrate and uroxatral medications as a result, and follow-up visits were ordered.

The Veteran received a VA examination for his kidney disability in May 2011.  This examiner noted the Veteran's current and past history for recurring kidney stones, to include the hospitalization of April and May 2011.  This examiner also noted the Veteran's drug therapy to mitigate his recurring kidney stones, but noted no other significant renal problems at that time.

Since that time, the Veteran has been seen regularly by VA for ongoing treatment for his kidney stone disability.  VA treatment notes of January 3, 2011; June 16, 2011; October 7, 2011; December 16, 2011; July 27, 2012; February 3, 2014; July 27, 2014; August 4, 2014; November 10, 2015; and January 20, 2016 all indicate the Veteran continues to treat his kidney stone disability with drug therapy consisting of finasteride, uroxatral, alfuzosin, Ditropan, and potassium citrate, and periodic imaging studies to include ultrasounds.  

Higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For the period from September 3, 2010, the date of claim, to November 21, 2014, the Board finds the medical and lay evidence of the case to show that an increased rating of 30 percent, but not higher, is more nearly approximated for this period. 

According to VA treatment notes, commencing from August 2010 into the present, the Veteran's kidney stone disability has been characterized by diet therapy, drug therapy, with invasive or non-invasive procedures zero to one time a year. The Board notes the Veteran's contentions regarding his ongoing abdominal pain, diet modification, continuing medication, and occasional passing of stones. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes the statement from November 2014 by the Veteran's private urologist regarding his kidney stone disability.  In considering which disability evaluation shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Based on the evidence of record, a 30 percent rating is warranted for the period from September 3, 2010, to November 2, 2014. 

Under Diagnostic Code 7510, a 30 percent rating is the maximum schedular rating available for this diagnostic code. 38 C.F.R. § 4.115b.  Additionally a 30 percent is the maximum schedular rating for Diagnostic Code 7508. Under Diagnostic Code 7509, 30 percent is the maximum schedular rating unless there is severe ureterolithiasis or hydronephrosis, which then requires rating under renal dysfunction. However, an increased 60 percent rating is not warranted at any time for the period on appeal. There is no current evidence of severe ureterolithiasis or hydronephrosis, nor is there evidence of renal dysfunction, warranting an increased 60 percent rating. As such, an increased 60 percent rating under renal dysfunction is not warranted, based on the evidence currently in the claims file.  

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is more closely approximates a rating of 30 percent, but no higher, from September 3, 2010 to November 21, 2014, for the Veteran's service-connected kidney stone disability. 

Additionally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).


ORDER

Entitlement to an increased rating evaluation of 30 percent from September 3, 2010 to November 21, 2014, but no higher, for the Veteran's ureterolithiasis disability is more nearly approximated for this period.


REMAND

The Veteran has been awarded the highest schedular rating for service-connected ureterolithiasis under DC 7510 for that disability or DC 7509 for hydronephrosis.  However, severe hydronephrosis or ureterolithiasis is to be rated as renal dysfunction that potentially allows for a higher rating.  See 38 C.F.R. § 4.115b.  The Board finds that a VA examination is warranted to determine whether there is sufficient renal dysfunction to warrant a rating higher than 30 percent.  A VA urology treatment note from November 2015 indicates the Veteran is suffering from chronic renal failure and is on the kidney transplant list.

The Board notes the last complete VA compensation and pension examination for the Veteran's service-connected ureterolithiasis was in 2009, prior to the current period on appeal.  The Veteran also received an examination in May 2011.  In light of the length of time since that last examination, a new VA examination for the Veteran's kidney disability is warranted.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Additionally, because the TDIU claim is inextricably intertwined with the Veteran's increased rating claim, it, too, must be remanded for further development.   Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent outstanding VA treatment records and associate them with claims file. 

2.  Contact the Veteran and request he submit or authorize for release any further private treatment records relevant to his claimed kidney disabilities.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

3.  After completion of the above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected kidney disabilities.  The claims folder must be made available to the examiner in conjunction with the examination. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, to include the testing of factors described in 38 C.F.R. § 4.115a for renal dysfunction.
 
The examiner should describe the nature and extent of the Veteran's service-connected kidney disabilities.

4.  Thereafter, readjudicate the issues on appeal, to include adjudication of a TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


